Citation Nr: 0734430	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-02 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for myopia with 
astigmatism. 

2.  Entitlement to service connection for arthritis of the 
left knee

3.  Entitlement to service connection for headaches.

4.   Entitlement to service connection for arthritis of the 
hands.

5.  Entitlement to an increased rating for lumbosacral 
strain, currently evaluated at 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


 INTRODUCTION

The veteran had active service from May 1993 to May 1997. 

These matters are before the Board of Veterans' Appeals (BVA 
or Board) from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee.  

The service connection issues on appeal had been denied by 
the RO in an February 1999 rating decision.  However, on its 
own motion, the RO readjudicated those claims on the merits 
in January 2003 pursuant to Section 7(b) of the Veterans 
Claims Assistance Act.  As such, finality did not attach to 
the February 1999 rating decision as it pertained to the 
service connection claims on appeal. VAOPGCPREC 3-2001.

In accordance with the veteran's requests, hearings were 
scheduled before a Decision Review Officer (DRO) in March 
2004 and before a Veterans Law Judge at the RO for July 2004.  
The appellant failed to report to the scheduled hearings.  As 
such, the veteran's requests for hearings will be considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  Accordingly, 
the veteran's claim will be adjudicated without further delay 
based upon all the evidence presently of record.
  
The issue of entitlement to service connection for arthritis 
of the hands is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran is not shown to have an eye disability for VA 
compensation purposes.

2.  The competent evidence of record does not demonstrate a 
current diagnosis of arthritis of the left knee. 

3.  The competent evidence shows that a current headache 
disability is causally related to her service-connected 
temporomandibular joint (TMJ).

4.  Throughout the rating period on appeal, the veteran's 
lumbosacral strain has been productive of complaints of low 
back pain; objectively, the evidence reveals mild limitation 
of motion with no muscle spasm.


CONCLUSIONS OF LAW

1.  The criteria for service connection for myopia with 
astigmatism have not been met.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 
(2007).

2.  Arthritis of the left knee was not incurred in, or 
aggravated by active military duty. 38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.303 (2007).

3.  A headache disability is proximately due to or the result 
of service-connected TMJ.  38 U.S.C.A. §§ 1101, 1110, 5107(b) 
(West 2002& Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2007).

4.  The schedular criteria for a rating in excess of 10 
percent for lumbosacral strain have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.   Upon receipt of an application for 
"service connection," therefore, the (VA) is required to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.   This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
the VA that the analysis employed can be analogously applied 
to any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.  

In the present case, VA satisfied its duty to notify by means 
of a June 2002 and November 2002 letters from the agency of 
original jurisdiction (AOJ) to the appellant.  These letters 
informed the appellant of what evidence was required to 
substantiate the claims and of her and VA's respective duties 
for obtaining evidence.

Such notice did not inform the veteran of the laws pertaining 
to disability ratings or effective dates.  Regarding the 
headache claim, the instant decision grants entitlement to 
service connection.  This award will be implemented in a 
future rating decision of the RO and the veteran retains the 
right to appeal the initial disability rating and effective 
date assigned at that time.  By contrast, the instant 
decision denies the veteran's claims for entitlement to 
service connection for myopia and arthritis of the left knee 
and entitlement for an increase rating of a lumbosacral 
strain.  As such, no disability rating or effective date will 
be assigned.  
For this reason, there is no possibility of prejudice to the 
veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [her] possession 
that pertains" to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
her that additional information or evidence was needed to 
support her claim, and asked her to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in her possession.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the issuance of appropriate 
VCAA notice preceded the unfavorable AOJ decision that is the 
basis of this appeal, thus satisfying the timing requirements 
under Pelegrini.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Additionally, reports 
of VA post service treatment and examination are associated 
with the claims file.  Moreover, the claims file contains the 
veteran's own statements in support of her claim.  The Board 
has carefully reviewed such statements and concludes that she 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

With respect to the veteran's claim of service connection for 
arthritis of the hands, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran.  Specifically, the medical evidence in 
the claim file is inadequate to decide this claim and a VA 
examination must be obtained.  As such, this claim will be 
addressed in the REMAND portion of this decision. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed regarding 
the remaining issues on appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claims of entitlement 
to service connection for myopia, arthritis of the left knee, 
headaches and entitlement to an increased rating for 
lumbosacral strain.  Essentially, all available evidence that 
could substantiate those claims has been obtained.  There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.

Service Connection

Relevant Law and Regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2007).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or aggravated by 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(as amended by 71 Fed. Reg. 52744 Sept. 7, 2006).  See Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service Connection- Myopia

The veteran is claiming entitlement to service connection for 
myopia with astigmatism.  "Myopia," also known as 
nearsightedness, is a refractive error.  Norris v. West, 11 
Vet. App. 219, 220 (1998); DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY, 1243 (31st ed. 2007).  Closely related to that 
condition is hyperopia, which the veteran was also diagnosed 
with during service.  Hyperopia and astigmatism are errors of 
refraction.  Id. at 904, 170.  

For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are developmental defects 
and not disease or injury within the meaning of applicable 
legislation. 38 C.F.R. §§ 3.303(c), 4.9.   In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including myopia, 
hyperopia, presbyopia and astigmatism, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection.  Thus, VA regulations specifically 
prohibit service connection for refractory errors of the eyes 
unless such defects were subjected to a superimposed disease 
or injury which created additional disability. See VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990) (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).

Therefore, the Board must next consider whether the veteran's 
congenital refractive error of the eye was subjected to a 
superimposed disease or injury in service.  

The Board notes that the veteran's service medical records 
show that the veteran did not wear glasses or contact lenses 
when she enlisted as noted in her Report of Medical History; 
however, upon separation she indicated that she wore glasses.  
In addition, a November 1995 optometry clinic record 
diagnosed the veteran with hyperopia.  Thus, there is no 
doubt that the veteran's visual acuity decreased during 
active duty service.  Following service, a VA medical 
examination dated January 1999 diagnosed the veteran with 
slight myopia of the right eye, slight astigmatism in both 
eyes, and normal ocular health in both eyes.  

Nevertheless, as noted above, absent superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes.  Therefore, even if visual acuity 
decreased in service, this is not a disease or injury within 
the meaning of applicable legislation relating to service 
connection.  The record does not reflect any superimposed 
disease or injury during the veteran's period of military 
service.

In summation, the evidence does not substantiate the 
veteran's claim of entitlement to service connection for 
myopia.  The evidence demonstrates that such disorder, and 
the closely related disorders of hyperopia and astigmatism 
all signify refractive error of the eye, for which 
compensation is not available under applicable law.  As there 
is not an approximate balance of positive and negative 
evidence regarding the merits of the appellant's claim that 
would give rise to a reasonable doubt in favor of the 
appellant, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Service Connection- Arthritis of the left knee

As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, 
service medical records reflect in-service treatment for the 
right knee, but are absent of any complaints or treatment of 
the left knee.  Following service, a VA examination dated 
January 1998 indicated that the range of motion and stability 
of the veteran's knees was normal.  Additionally, a January 
1999 VA Radiology Report stated that 2 views of the knee 
revealed no significant abnormalities.  VA post service 
treatment records from July 2003 note that the veteran 
reported having pain in her left knee since boot camp and 
that she feels pain when exercising.  However, upon 
examination the joints had full range of motion with no 
evidence of joint inflammation.  Moreover, a recent VA 
examination dated January 2004 states that AP, lateral, and 
skyline views of the veteran's left knee reveal no bony 
fracture or dislocation and no degenerative changes.  
Therefore, the record does not contain any definitive 
diagnosis of arthritis or other disability of the left knee.  

The file contains the veteran's own statements regarding a 
diagnosis of arthritis of the left knee.  For example, the 
veteran claims that due to her service connected right knee, 
her left knee is overburdened leaving the knee to become weak 
with little cartilage.  However, her statements are not 
competent evidence of a current disability.  While competent 
to report experiencing an injury in boot camp and to report 
her symptoms of pain, she has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to a medical diagnosis.  As such, her 
lay opinion does not constitute competent medical evidence 
and lacks probative value.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992). 

There is no competent medical evidence of record 
demonstrating a current disability of the left knee, to 
include arthritis.  As such, the evidence of record fails to 
establish that the criteria for service connection, as 
described above, have been met.  Where the evidence fails to 
show a current diagnosis of the claimed disability, the claim 
must be denied.  The Court has held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim." Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).  



Service Connection- Headaches

As stated above, service connection is warranted if it is 
shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2007).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

Additionally, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2007) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

Throughout the current appeal, the veteran has contended, in 
relevant part, that she has a chronic headache disability.  
According to her service medical records, at the enlistment 
examination conducted in March 1993, the veteran denied ever 
having experienced frequent or severe headaches in her Report 
of Medical History.  The enlistment evaluation demonstrated 
that the veteran's head and neurological system were normal.  
During service, the veteran sought treatment for complaints 
of a headache, migraine, and TMJ.  At the separation 
examination conducted in March 1997, in her Report of Medical 
History, the veteran reported that she had swollen and 
painful joints related to her TMJ.  The separation evaluation 
demonstrated that the veteran's head, and neurological 
system, were normal.  

At a VA examination completed in January 1998, the veteran 
reported a history of TMJ associated with headaches.  She 
stated that the headaches can be quite severe lasting as long 
as eight hours.  The examiner diagnosed the veteran with 
headaches associated with TMJ.  A subsequent VA neurological 
examination dated January 1999 reflects continued complaints 
of facial pain occurring once a month for a period of four 
hours.  She characterized her headaches as dull, throbbing 
pain, which have not changed in intensity, duration or 
frequency.  The examiner made a clear diagnosis of cephalgia 
secondary to TMJ.  

Under 38 C.F.R. § 3.310, disability that is proximately due 
to, or the result of, a service-connected disease or injury 
shall be service connected.  Indeed, the medical opinions of 
record support the conclusion that the veteran has a chronic 
headache disability that is proximately due to or the result 
of a service connected disease or injury (TMJ).  Thus, the 
requirements under 38 C.F.R. § 3.310 have been met.  

Additionally, it does not appear that her noncompensable 
service connection award for TMJ contemplates any headache 
symptomatology.  In the February 1999 rating decision that 
grated service connection for TMJ, the RO limited their 
rating to jaw movement ability and did not address her 
headaches, which the evidence shows are clearly secondary to 
the TMJ.  

In conclusion, the evidence of record contains a competent 
medical opinion finding an association between the veteran's 
current headache disability and her service-connected TMJ.  
Such opinion is consistent with the evidence of record, and 
no contrary opinion exists.  Moreover, the headaches 
represent disability separate and distinct from her other TMJ 
symptomatology for which she is already service-connected.  
Therefore a separate grant of service connection for the 
headaches is not prohibited under Esteban or 38 C.F.R. 
§ 4.14.  Based on the foregoing, an award of service 
connection for headaches is appropriate.  The Board notes 
that in reaching this conclusion, the preponderance of the 
evidence is in support of the claim, and the benefit of the 
doubt doctrine has been applied where appropriate.  See 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating-Lumbarsacral Strain

The veteran's claim of entitlement to an increased rating for 
lumbosacral strain was received in April 2002.  Throughout 
the rating period on appeal, a 10 percent evaluation is 
assigned.

As here, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).   However, 38 C.F.R. § 4.1 provides that, in 
evaluating a disability, such disability is to be viewed in 
relation to its whole recorded history.  

The Board observes that the rating criteria for disabilities 
of the spine were revised twice during the pendency of the 
appeal.  Effective September 23, 2002, Diagnostic Code 5293, 
concerning intervertebral disc syndrome, was revised.  Then, 
effective September 26, 2003, the general rating formula for 
diseases and injuries of the spine was introduced, covering 
all spine disabilities. 

The Board notes that the veteran is service-connected for 
lumbosacral strain, and not for any other disability of the 
spine.  Indeed, x-rays taken in August 2002 show that the 
vertebral body height and alignment, as well as the disc 
spaces, were normal.  Additionally, a January 2004 VA 
examination found similar results concluding that no 
significant degenerative changes were noted.  Moreover, the 
evidence fails to reveal any neurologic deficiency of the 
lower limbs consistent with intervertebral disc syndrome.  
For these reasons, there is no basis for contemplating 
intervertebral disc syndrome as part of the service-connected 
disability.  As such, the schedular criteria with respect to 
intervertebral disc syndrome are not for consideration and 
any failure of notice as to the provisions of Diagnostic Code 
5293 was harmless error.  Indeed, because intervertebral disc 
syndrome is not part of the disability on appeal, a remand to 
provide notice as to the diagnostic criteria for that 
disability would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.   See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Throughout the rating period on appeal, the veteran is 
assigned a 10 percent evaluation for lumbosacral strain.  The 
Board will first consider whether a higher evaluation is 
warranted under the law as in effect prior to September 26, 
2003.  
Prior to that date, lumbosacral strain was evaluated under 
Diagnostic Code 5295.  That Diagnostic Code affords a 10 
percent evaluation for lumbosacral strain with characteristic 
pain on motion.  A 20 percent rating is warranted where there 
is evidence of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  

The Board has reviewed the medical evidence and finds no 
support for assignment of the next-higher 20 percent 
evaluation.  Indeed, upon VA examination in August 2002, the 
veteran had no spasm or tenderness.  Regarding range of 
motion, the veteran had flexion to 100 degrees, extension to 
40 degrees, and right and left lateral flexion to 45 degrees, 
all without pain.  These findings are not consistent with the 
criteria for the next-higher 20 percent evaluation under 
Diagnostic Code 5295 as in effect prior to September 26, 
2003.  Furthermore, no other competent evidence of record 
establishes evidence of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Therefore, Diagnostic Code 5295 cannot 
serve as a basis for a higher rating.  

In reaching the above conclusion, the Board has appropriately 
considered additional functional limitation due to factors 
such as weakness, fatigability, incoordination, restricted or 
excess movement of the joint, or pain on movement.  See 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 
206-07 (1995).  In this regard, the Board does acknowledge 
the veteran's complaints of intermittent lower back pain 
raised at her VA examination.  However, the physical 
examination did not reveal any objective evidence of painful 
motion.  Simply put, the competent evidence of record does 
not contain objective findings that the veteran's low back 
pain has caused additional functional limitation such as to 
allow for the conclusion that her lumbosacral strain symptoms 
are analogous to the next-higher 20 percent evaluation under 
Diagnostic Code 5295 as in effect prior to September 26, 
2003. 

The Board has also considered whether any other Diagnostic 
Codes, as in effect prior to September 26, 2003, may afford 
the veteran an increased rating for her lumbosacral strain.  
In this regard, the Board calls attention to Diagnostic Code 
5292, concerning limitation of motion of the lumbar spine.  
Under that Code section, a 10 percent evaluation is warranted 
for slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion.  However, the Board finds that the range of motion 
findings noted at the August 2002 VA examination, as detailed 
previously, do not demonstrate moderate limitation of motion 
such as to justify a 20 percent rating under Diagnostic Code 
5292.  As already discussed, there is no demonstration of 
additional functional limitation from which to conclude that 
the veteran's symptomatology is more closely approximated by 
the next-higher rating.  

Prior to September 26, 2003, there are no other relevant 
Diagnostic Codes for consideration.  Indeed, as the evidence 
does not show ankylosis, or functional impairment comparable 
thereto, Diagnostic Codes 5286 and 5289 and not for 
application.   

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238 (2007).  Under these relevant 
provisions, lumbosacral strain or spinal stenosis warrant a 
20 percent evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  

Range of motion findings of record after September 26, 2003, 
were included in a VA examination dated January 2004.  Those 
findings revealed forward flexion of 90 degrees, extension to 
15 degrees, and right and left lateral flexion to 40 degrees, 
all without pain.  This amounts to a combined range of motion 
of the thoracolumbar spine greater than 120 degrees and the 
veteran's flexion is greater than 60 degrees.  Thus, the 
criteria for the next higher rating are not warranted.  
Moreover, the competent evidence fails to show additional 
functional limitation from which to conclude that the 
veteran's symptomatology is more closely approximated by the 
next-higher rating.  DeLuca, supra.  Thus under the general 
rating formula for diseases and injuries of the spine, 
effective September 26, 2003, the currently assigned 10 
percent evaluation remains appropriate.  

In conclusion, throughout the rating period on appeal, the 
currently assigned 10 percent rating for lumbosacral strain 
appropriately reflects the severity of the disability and a 
higher evaluation is not justified.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Service connection for myopia with astigmatism is denied.

Service connection for arthritis of the left knee is denied. 

Service connection for headaches is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 

A rating in excess of 10 percent for lumbosacral strain is 
denied.  


REMAND

As stated above, VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159 (2007).  

In the present case, the Board finds that additional 
development is required in order to satisfy VA's duty to 
assist the veteran regarding her claim for entitlement to 
service connection for arthritis of the hands.  Specifically, 
the veteran's service medical records reflect that she 
complained of pain in her hands, which was treated as 
arthralgia.  In a January 1998 VA examination, the veteran 
reported that she had carpal tunnel syndrome.  Upon 
examination, the examiner noted that her hands were normal, 
with full range of motion and good grips bilaterally.  In 
that same examination, the examiner stated that arthritis of 
the hands was not found and that the veteran has a history 
which indicates that she has been diagnosed as having carpal 
tunnel syndrome.  

Although the January 1998 VA examination addressed the 
veteran's claim for service connection for arthritis of the 
hands, it is unclear whether she has a diagnosis of carpal 
tunnel syndrome which is related to her bilateral hand 
complaints.  In addition, a medical opinion regarding the 
etiology of the current symptoms was not provided by VA.  The 
evidence presently of record provides insufficient 
information to properly evaluate whether the veteran has a 
current disability, and if so, whether this disability is 
causally related to active service.  The evidence associated 
with the claims file establishes that the veteran suffered 
from pain in her hands during service, and that there may be 
a diagnosis of carpal tunnel syndrome.  However, the claims 
file lacks a medical opinion regarding the etiology of any 
current disability of the hands. 

Such evidence is necessary to decide this claim.  
Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for the 
appropriate VA examination of the hands to 
determine if she currently has a disability 
of the hands.  The veteran's claims folder, 
including a copy of this REMAND, should be 
reviewed by the examiner in conjunction with 
the examination, and the report of 
examination should indicate that such a 
review has occurred.  Based on review of the 
entire record and examination of the veteran, 
the examiner should:

(a) take a clear medical history from the 
veteran concerning the claimed hand injury 
during service and identify all diagnoses, 
indicating whether a current disability of 
the hands exists;

(b) State whether it is at least as likely as 
not (50 percent probability or more) that the 
in-service complaints and treatment for hand 
pain represent early manifestations of any 
current disability of the hands.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2.  Upon completion of the above, 
readjudicate the issue of service connection 
for arthritis of the hands.  If the benefit 
on appeal remains denied, the appellant and 
her representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


